Citation Nr: 0203298	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sterility, due to 
endometriosis and/or pelvic adhesions.

2.  Entitlement to service connection for residuals of 
cervical spine strain.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to January 
1992.

This appeal arose from an April 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied entitlement to service 
connection for an organic disability manifested by confirmed 
sterility; chronic cervical strain manifested by neck, 
shoulder and upper back pain; and residuals of left ankle 
inflammation.  In November 1994, the veteran testified at a 
personal hearing held at the RO; in July 1995, the hearing 
officer issued a decision which confirmed and continued the 
denials of the benefits sought.  Rating actions issued in 
July 1995 and February 1997 and a Supplemental Statement of 
the Case issued in November 1999 all continued the denials.  

As will be explained in greater detail below, in September 
2000 the Board solicited the opinion of an independent 
medical expert (IME).  The IME opinion, dated in December 
2001, has been associated with the veteran's claims folder, 
and she and her representative have been given the 
opportunity to submit additional evidence and argument. 


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's diagnosed infertility had its onset during her 
active military service.

2.  The medical evidence of record does not indicate that the 
currently has a diagnosed cervical spine disability.

3.  The medical evidence of record indicates that the veteran 
does not currently have a diagnosed left ankle disorder.


CONCLUSIONS OF LAW

1.  Infertility was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Residuals of chronic cervical strain were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that she currently suffers from 
infertility, a neck disorder and a left ankle disorder, each 
of which she contends had its onset during her period of 
active service.  

In the interest of clarity, the relevant VA regulations will 
initially be briefly reviewed.  The Board will then address 
the matter of whether this case has been properly developed.  
Finally, the Board will analyze the three issues on appeal.


Relevant law and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability which is a result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2001); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   
The law governing the payment of VA disability compensation 
provides that the Unites States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty. . . ." 38 U.S.C.A. 
1110, 1131 (West 1991).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100 to 5107 (West Supp. 2001)].  The VCAA  
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal.  By 
virtue of the July 1994 Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOCs) issued in July 
1995, February 1997 and November 1999, the veteran and her 
representative were provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claims on appeal.  The SOC and various SSOCs also 
notified the veteran of the pertinent law and regulations, as 
well as her due process rights.  She has been given ample 
opportunity to present evidence and argument in support of 
her appeal, including presenting her personal testimony at a 
hearing conducted at the RO in November 1994.  

It appears that all relevant evidence has been obtained.  
There is no indication in the record that there is any 
relevant evidence which currently exists and which has not 
been obtained, and the veteran and her representative have 
pointed to none.  In an effort to obtain additional 
information pertaining to the issue of entitlement to service 
connection for sterility, the Board has obtained the opinion 
of an IME.  See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (2001).  As noted in the Introduction, the veteran 
and her representative were accorded the opportunity to 
provide a response.  The veteran has thus been presented with 
appropriate due process, as provided in 38 C.F.R. § 20.903 
(2001) and the holding of the Court in the case of Thurber v. 
Brown, 5 Vet. App. 119 (1993).

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.
The Board will now proceed to discussions of the three issues 
on appeal.

1.  Entitlement to service connection for sterility, due to 
endometriosis and/or pelvic adhesions.

Factual background

The veteran's service medical records included a normal 
entrance examination conducted in October 1978.  In February 
1981, she gave birth.  On June 21, 1981, she complained of 
lower quadrant pain for two days with vaginal bleeding.  The 
diagnosis was dysfunctional uterine bleeding secondary to 
birth control pills.  

Various gynecological examinations during the 1980's were 
normal, as were PAP smears.  On June 3, 1986, the veteran 
reported that she was concerned that she might be pregnant.  
She stated that her last two periods had been light and that 
she felt queasy.  There was no vaginal bleeding, there was no 
cervical discharge and her uterus was not enlarged.  There 
were no adnexal masses or tenderness. On June 6, 1986, she 
was diagnosed with pseudo-pregnancy.  A July 10, 1986 pelvic 
examination was within normal limits.  At the time of her 
August 1991 separation examination, she complained of changes 
in her menstrual pattern.  The examination was negative.

The veteran testified at a personal hearing in November 1994.  
She stated her belief that she had had a miscarriage in 1986 
and that her sterility had begun after that.

VA afforded the veteran a general medical examination in 
April 1995.  She stated that she had a  daughter in 1981; had 
suffered a miscarriage in 1985; and after that time, she was 
unable to get pregnant.  The examiner noted that all the 
pelvic examinations conducted in service had been normal, 
although there was some irregularity to her periods after 
1985.  The diagnosis was of a history of fertility problem.  

Later in April 1995, the veteran was examined on a fee basis 
by a private physician, M.J.N., M.D.  Dr. N. noted that the 
veteran had been pregnant once, that she reportedly had a 
miscarriage in 1985 and that she had been unable to become 
pregnant ever since.  Physical examination was essentially 
within normal limits, except for very mild tenderness on 
palpation.  There were no masses and no indications of pelvic 
pathology.  The assessment was secondary infertility.  She 
was noted to have minimal symptoms, which would require 
surgery to further diagnose.  According to Dr. N., the most 
likely causes of the veteran's infertility could be things 
like endometriosis or pelvic adhesions.  

In July 1997, the veteran underwent a laparoscopy with 
partial left salpingectomy, chromotubation and hysteroscopy.  
In February 1998 (the letter is dated February 1997 but 
refers to the surgery performed in July 1997), her private 
physician, S.G., M.D., noted that she had had bilateral tubal 
blockage and that her left fallopian tube was removed due to 
a significant hydrosalpinx.  It was felt that the veteran 
would be unable to achieve pregnancy without the use of 
advanced fertility technology (i.e., in vitro fertilization).  
It was opined that she had developed infertility sometime 
between the birth of her daughter and the time that the 
letter was written.  According to Dr. G., the veteran had 
probably had tubal disease for years but it was impossible to 
tell when it would have started.

On September 19, 2000, this case was referred to an 
Independent Medical Expert (IME) for an opinion.  The 
veteran's medical history was fully described and the IME was 
asked the following questions:

1.  In light of the evidence of record, is it at 
least as likely as not that the veteran's claimed 
disabilities, to include chronic infertility, had 
their onset during her term of service or are 
otherwise related to events which took place during 
her term of service [in particular the birth of her 
daughter]?  Please explain the reasons for your 
conclusion.

2.  What is the most likely etiology of the 
veteran's chronic infertility?

3.  What is the most likely date of onset of the 
veteran's chronic infertility?

In an opinion letter dated December 6, 2001, the IME, C.G., 
M.D., Assistant Professor in the Department of Obstetrics and 
Gynecology at a school of medicine, stated the following:

After review of the records that were sent to me, I 
render the following opinion:

1.  It is obvious by the facts that the patient was 
not infertile prior to coming into the service and 
had her fist child in the service at age 18 in 
February 1981.  Therefore, her secondary 
infertility did manifest itself during her term of 
service.  Having said that, I have no medical 
information regarding her gynecological problems 
and conditions prior to the patient coming into 
service.  Therefore, I cannot comment on those 
medical problems, which could certainly reflect an 
existing condition upon entering the service.  
Secondary infertility did occur at the onset during 
her term of service.

2.  In review of the laparoscopic results from 
1997, it appears that an infection is the cause of 
her chronic infertility.  When this infection 
occurred is of question and we do not have any 
information to be able to support whether that 
occurred prior to the birth of her infant or after.  
It is possible to still become pregnant after 
experiencing a pelvic infection and then after the 
fact have secondary infertility, however, it would 
be more likely that the patient experienced the 
infection after the birth of her child during her 
course in the service.  There is no evidence to 
support that endometriosis is the cause of her 
secondary infertility since the laparoscopy showed 
no evidence of endometriosis.  Looking at her 
clinical records up to this time, she did 
experience occasional left lower quadrant pain, 
dysmenorrhea and dyspareunia, all of which are 
suspicious for endometriosis, but without a 
laparoscopic diagnosis this cannot be a definitive 
etiology.

3.  As stated in numbers 1 & 2, the patient did not 
become infertile until after the birth of her first 
child, therefore, while she was in the service.  
Again, this does not mean that the etiology of her 
infertility onset was not prior to entering the 
service, but we cannot prove that and all we can 
say is that she experienced infertility after 
entering the service and that her laparoscopy shows 
infection as the most reasonable etiology of her 
infertility.

Analysis

After a careful review of the evidence of record, and for the 
reasons stated immediately below, the Board has concluded 
that entitlement to service connection for infertility is 
warranted.  

The evidence of record indicated that the veteran 
successfully gave birth during service; however, after this 
birth she began to experience various difficulties, to 
include dysmenorrhea and dyspareunia.  Moreover, she has 
stated that, despite numerous attempts, she had been unable 
to conceive again.  

It is obvious from the statements of examining physicians 
which are of record that, although sterility currently 
exists, it is difficult to pinpoint the onset of the 
veteran's sterility.  For that reason, the Board referred 
this issue to an IME for an opinion.

The IME opinion dated in December 2001 noted that the 
veteran's secondary infertility clearly manifested itself 
during her term of service and that the most likely cause of 
this infertility was an infection.  There is no opinion to 
the contrary.  

The IME noted that it was possible that this infection could 
have occurred prior to service, although there was no 
objective evidence to clearly state that that was when it 
happened.  In fact, it was indicated by the IME that it was 
more likely that the infection occurred following the birth 
of her daughter.  In any event, it was opined that there was 
no evidence to conclude that this infection, which was the 
most likely etiology of her infertility, occurred prior to 
service. 

The Board further observes in this connection that there 
exists the statutory presumption of soundness referred to 
above.  Moreover, even if there was an infection before 
service, it is obvious that the veteran was not sterile at 
the outset of her service, since she gave birth in February 
1981.  The IME indeed concluded that the veteran experienced 
her infertility after entering the service.  Based upon this 
opinion, it is found that entitlement to service connection 
for secondary infertility has been established.

In conclusion, it is found that the evidence supports 
entitlement to service connection for secondary infertility.  
The benefit sought on appeal is accordingly granted.

2.  Entitlement to service connection for residuals of 
cervical spine strain.

Factual background

Service medical records

The veteran's service medical records included a normal 
entrance examination conducted in October 1978.  In January 
6, 1982, she complained of headaches and spasms.  On physical 
examination, she was tender to palpation of the muscles in 
the scapular, neck and shoulder regions, and it was noted 
that her neck was supple and had good range of motion.  The 
assessment was muscular tension headaches and muscle strain, 
upper back.  

In November 1982, the veteran reported having neck pain for 
the previous eleven months, following multiple minor back 
injuries.  On physical examination, tenderness was noted 
between the spinous processes of the mid-thoracic spine; 
there were no spasms.  An x-ray was negative.  The assessment 
was interspinous ligament injury.  The veteran was diagnosed 
with cervical/thoracic strain in January 1983.  

In October 1986, the veteran was diagnosed with left 
trapezius strain.  She was noted to have tenderness over the 
left side of the neck and upper back, although range of 
motion and strength were good.  

In August 1988, the veteran again complained of tenderness in 
the upper trapezius.  On August 17, she reported her history 
of neck and bilateral shoulder discomfort.  Physical 
examination found tightness of the upper trapezius and slight 
cervical limitation of motion; neurological evaluation was 
negative.  The assessment was chronic cervical strain.  

The veteran's August 21, 1991 discharge examination contained 
no complaints and the evaluation was within normal limits.

Post-service evidence

The veteran testified at a personal hearing at the RO in 
November 1994.  She stated that she had fallen off a barrel 
in service, hitting her back and shoulders on a tree root.  
She indicated that her neck continued to occasionally bother 
her and that she sometimes had difficulty lifting things.

The veteran was examined at a VA medical facility in April 
1995.  She indicated that, during service, she had fallen in 
her backyard, sustaining a muscle strain injury to her back 
and shoulders. Range of motion of the shoulders was noted to 
be normal, except for some slight difficulty in elevating her 
arm over her head on the left.  No neck disorder was 
diagnosed.  [The Board observes in passing that the April 
1995 VA examiner did identify possible chronic muscle strain 
of the veteran's low back.  Service connection was 
subsequently granted for a low back disability.]

There is no subsequent evidence documenting complaints of or 
treatment for a cervical spine disability.

Analysis

The veteran has contended that service connection should be 
awarded for residuals of a cervical strain, which she has 
stated was incurred after a fall in service.

The evidence of record does indicate that the veteran had 
complained of neck pain in the early 1980's after a fall off 
a barrel.  She was diagnosed with and treated for a cervical 
strain, although the August 1991 separation examination was 
within normal limits.  Thus, the evidence does support the 
conclusion that an injury was suffered in service.  

However, there is no evidence of a current neck disability.  
In addition to the negative separation physical examination 
in 1991, there is no evidence of diagnosis of, or treatment 
for, a cervical spine disability after service.  As noted 
above, service connection cannot be granted if a current 
disability does not exist.  See Rabideau, supra; see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) [in the 
absence of proof of a present disability there can be no 
valid claim].

Although the veteran complained of neck and shoulder pain at 
the time of the April 1995 VA examination, the examination 
specifically found no evidence of a disorder of the cervical 
spine.  The Board wishes to make it clear that it does not 
doubt that the veteran may experience occasional pain in the 
neck and shoulder area.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999).   

The veteran has expressed her belief that a chronic cervical 
spine disorder exists.  However, it is now well-settled that 
as a layperson without medical training she is not competent 
to render an opinion concerning on medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (2001).
In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
chronic cervical spine disability.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for a left ankle 
disorder.

Factual background

The veteran's service medical records indicate that, between 
November 1983 and May 1988, she was treated for bilateral 
tinea pedis.  The August 12, 1991 separation examination was 
pertinently negative.

In November 1994, the veteran testified at a personal hearing 
at the RO.  She stated that she had had cellulitis in 1990.  
Ever since that time, her ankle would swell.  She noted that 
two to three months before, the ankle had become very red.

VA examined the veteran in April 1995.  She stated that she 
had suffered from an episode of cellulitis of the left ankle 
in 1991.  She noted that she still occasionally had areas on 
the soles of her feet that would become tender and itchy; 
this was occasionally accompanied by bleeding.  Physical 
examination found that the ankle joints were normal with full 
range of motion.  No ankle disorder was diagnosed.
Scaliness was identified on the soles of both feet and 
between the toes bilaterally.
[The Board observes that service connection was subsequently 
granted for fungus infection of the feet and toes.]  

Analysis

The veteran has contended that she currently suffers from a 
left ankle disorder which is related to her period of 
service.  She indicated that she had suffered an episode of 
cellulitis in service and that she still experiences swelling 
and tenderness of the left ankle.

At the outset of its discussion, the Board wishes to make it 
clear that its current inquiry is limited to questions 
concerning a disability of the ankle.  As noted above, 
service connection has been granted for a skin condition of 
the feet.

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of entitlement 
to service connection for a left ankle disorder because there 
is no evidence that such disability currently exists or for 
that matter existed at any time in the past. 

There is no evidence of an injury to the left ankle in 
service, and the veteran sought no treatment for an ankle 
disorder during service.  Her August 1991 separation 
examination was negative for any complaints; the physical 
examination noted that her musculoskeletal system was within 
normal limits.  

After service, there similarly is no competent medical 
evidence of left ankle disability.  The VA examination 
performed in April 1995 noted that her ankle joint was normal 
and displayed full range of motion.  No ankle disability was 
diagnosed.  
There is no evidence of medical treatment for ankle problems 
after service.

Although the veteran has expressed her opinion that a left 
ankle disorder is present and is related to her period of 
service, as discussed above she is not competent, as a 
layperson, to render such a medical opinion.  See Espiritu, 
supra.  As noted above, although the Board has no reason to 
doubt the veteran's complaints of occasional left ankle pain 
and swelling, service connection cannot be granted without a 
medical diagnosis of an underlying disability.   See Sanchez-
Benitez, supra.

In summary, service connection cannot be granted because 
there is no identifiable left ankle disability.  See Rabideau 
and Brammer, supra; see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim for service connection for a left ankle 
disorder.


ORDER

Service connection for infertility is granted.

Service connection for a chronic neck disorder, claimed as 
cervical strain, is denied.

Service connection for a left ankle disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

